DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to because of the following: 
Figure 1 on page 1 should be labeled as “A” according the specification (see pg. 10-pg. 11, lines 32 – 7 of specification).
Figure 1 continued on page 2 should be labeled as “B” according the specification (see pg. 10-pg. 11, lines 32 – 7 of specification).
It appears “Figure 3 continued” on pg. 5 should recite “Figure 3” to be consistent with other drawings. 
The “Above” drawing of Figure 7 (see pg. 12, lines 35-37 of specification) on pg. 12 is labeled as “A”.  It appears that either the label “A” should be removed or replace “Above” in specification with “Figure 7A”. In the event that the label “A” is correct, the “Bottom” drawing should be labeled as “B” and “Figure 7B” should replace “Bottom” in specification. 
It appears “Figure 10” on pg. 16 should recite “Figure 10 continued” to be consistent with other drawings. 
The specification recites “Figures 14A-14B” (see pg. 14, lines 5-8), however there is no label for “A” or “B” denoted on any of the graphs on pages 20-21 of drawings. 
It appears “Figure 24” on pg. 35 should recite “Figure 24 continued” to be consistent with other drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The “Above” drawing of Figure 7 (see pg. 12, lines 35-37 of specification) on pg. 12 is labeled as “A”, however there is no mention of Figure 7A in the specification. It appears that either the label “A” should be removed or replace “Above” in specification with “Figure 7A”. 
Appropriate correction is required.

Claim Objections
Claim 23, claim 33 and claim 36 are objected to because of the following informalities:  
Claim 23 recites the limitation “phenotype panCK-/CD45-/Hoechst+” in line 2. However, it appears the limitation should recite “phenotype panCK[[-]]+/CD45-/Hoechst+” (see pg. 8, line 29 of the specification).  
Claim 33 recites the limitation “doxorubicin” twice in lines 3 and 4. 
Claim 36 recites the limitation “an depth” in line 2, however this limitation should recite “[[an]] a depth”. 
 Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the acronym “CSCs” in line 2 without setting forth the meaning of said acronym. According the specification “CSCs” stands for cancer stem cells (see pg. 1, line 7) and therefore will be interpreted as such. 
Claims 22- 24 recite the limitation “said cells” in line 2. It is unclear whether “said cells” is referring to the circulating tumor cells (CTCs), the tumor associated cells, or both. 
Claim 25 recites the limitation “a second layer in contact with a second layer” in line 5 which is unclear as the second layer cannot be in contact with itself. For the purposes of examination, this limitation will be interpreted as a second layer in contact with the first layer. 
Claim 26 is rejected on being dependent on indefinite claim 25. 
Claim 27 recites the limitation "said plurality of channels" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-6, 8, 10-11, 16-22, 24, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over International Publication WO 2013/126774 to Ingber et al. (herein Ingber) in view of United States Patent Application Publication US 2009/0298116 to Fang et al. (herein Fang) as cited on the IDS. 
Regarding claim 1, Ingber teaches microfluidic devices and methods for capturing, detecting and culturing or incubating one or more target species such as cells or molecules from a biological fluid (see [0005]), for example a blood sample (see [0019]). The analysis and/or culture of the target species (e.g., cells) can be performed within said microfluidic device, i.e. in situ (see [0025] and [0048]) as the culturing module is present within said microfluidic device (see [00165]). Examples of a target cell can be a rare cell such as a circulating tumor cell or stem cell (see [0028]). Ingber teaches a method of enriching the number of target cells present in a biological fluid comprising isolating said target cell and culturing said isolated cell, thereby enriching or expanding the number of target cells from the biological fluid (see [0028]). Ingber teaches said microfluidic device may comprise a microwell and one skilled in the art would be readily able to design and determine optimum number of fluidic elements required to achieve a certain application (see [0075 -0076]. Furthermore,  Ingber teaches culturing cells on a 96-well plate and allowing to proliferate (see 00271]). The target species can be derived from a mammalian subject (see [00200]). The term “circulating tumor cell” (CTC) is intended to mean any cancer cell found in a subject’s fluid sample (see 00210]). 

Ingber and Fang are analogous in the field of biological cell culturing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the cell culture substrate of Fang for enriching and culturing CTCs in the microfluidic device as described by Ingber for the benefit of optimizing the substrate surface for directing cell culture and development (see [0004] of Fang). 

Regarding claim 2, Ingber in view of Fang teaches all the limitations of claim 1 above.  
As mentioned above, the cell culture substrate of Ingber in view of Fang has a plurality of microwells with the same topography (see [0035] of Fang). 

Regarding claim 3, Ingber in view of Fang teaches all the limitations of claim 1 above. 
As mentioned above, Ingber in view of Fang teaches wherein the plurality of microwells each comprises an opening that tapers to provide a substantially ellipsoid shaped microwell (see [0028]; Fig. 2 118b and 118c of Fang). 

Regarding claim 4, Ingber in view of Fang teaches all the limitations of claim 1 above. 


Regarding claims 5 and 6, Ingber in view of Fang teaches all the limitations of claim 4 above. 
As mentioned above, Ingber in view of Fang teaches target cells can be a rare cell such as a circulating tumor cell or stem cell (see [0028] of Ingber).

Regarding claim 8, Ingber in view of Fang teaches all the limitations of claim 5 above. 
Ingber teaches a patient can be diagnosed with a cancer, synonym for carcinoma per Merriam-Webster, in the presence of absence of an indicator of cancer (i.e. tumor associated cell) (see [00177] of Ingber). 

Regarding claim 10,  Ingber in view of Fang teaches all the limitations of claim 1 above. 
Ingber teaches other examples of rare circulating cells includes cytokines (see [0275] of Ingber) wherein cytokines can be classified as interleukins wherein interleukins include macrophages (see 00189] of Ingber). Furthermore, Ingber teaches externally released vesicles originating from cancer cells included macrophages (see 00228] of Ingber). Ingber teaches the target species can include natural-killer (NK) cells (see [00203] of Ingber), progenitor cells (see [00178] of Ingber), and stem cells which includes progenitor cells such as hematopoietic stem cells (see [00185] of Ingber), e.g.  progenitor endothelial cells (see [00178] of Ingber). 

Regarding claim 11, Ingber in view of Fang teaches all the limitations of claim 1 above. 
Ingber teaches the terms “culture”, culturing” and “cell culture” refers to establishment and/or maintenance of cells in an in vitro environment (see [00254] of Ingber). Ingber teaches methods for 

Regarding claim 16, Ingber in view of Fang teaches all the limitations of claim 1 above. 
Ingber teaches the microfluidic device can be used to determine patient-specific response to therapy, e.g., chemotherapy or radiation therapy, by culturing and treating cells such as CTCs (see [0183] of Ingber) which reads on “a method of screening for an agent that affects proliferation, differentiation or function of a circulating tumor cell” as recited in the instant claim. Ingber in view of Fang teaches providing a cell culture substrate as part of a microfluidic device (see [00165] of Ingber and Abstract; Fig. 1; [0028] of Fang) which reads on step i) “providing the cell culture substrate comprising CTCs or tumor associated cells of claim 1” as recited in the instant claim. Ingber teaches treating 

Regarding claim 17, Ingber in view of Fang teaches all the limitations of claim 1 above.
Ingber teaches the microfluidic device can be used to isolate rare cells and/or biomarkers for diagnosis and/or prognosis of a disease in a subject such as cancer based on CTCs (see [00175] of Ingber) which reads on “a diagnostic and prognostic method for detecting and characterizing CTCs or tumor associated cells” as recited in the instant claim. Ingber teaches a cancer diagnosis can be made based on detecting CTCs isolated from a subject’s blood sample (see [00175] of Ingber) which reads on step i) “providing an isolated blood sample from a subject that has, or is suspected of having, cancer” as recited in the instant claim. Ingber teaches a whole blood sample withdrawn from a subject can be treated with a red blood cell lysis buffer and after lysis of red blood cells, the treated blood sample can be subjected to mechanical force, e.g., centrifugation, to collect remaining nucleated cells in the blood sample wherein the collected nucleated cells can be resuspended (see [00213-00214] of Ingber) which reads on method step ii) “separating nucleated cells in said blood sample from non-nucleated cells to provide an enriched nucleated fraction” as recited in the instant claim. Ingber teaches the resultant solution can then be added to the microfluidic device (see [00211] of Ingber) comprising the cell culture substrate (see [00165] of Ingber and Abstract; Fig. 1; [0028] of Fang) which reads on the method step iii) “combining the enriched nucleated fraction with the cell culture substrate according to claim 1” as recited in the instant claim. Ingber teaches culturing CTCs on a 96-well plate and allowing to proliferate 

Regarding claim 18, Ingber in view of Fang teaches all the limitations of claim 17 above. 
Ingber teaches a patient can be diagnosed with a cancer, synonym for carcinoma per Merriam-Webster, in the presence of absence of an indicator of cancer (i.e. tumor associated cell) (see [00177] of Ingber). 

Regarding claim 19, Ingber in view of Fang teaches all the limitations of claim 18 above. 
Ingber teaches CTCs can be used to monitor patients with breast cancer (see [00176] of Ingber). 

Regarding claim 20, Ingber in view of Fang teaches all the limitations of claim 11 above.
Ingber teaches biomarkers that can be used to identify cancer stem cells such as CD44 (see [00243] of Ingber). 

Regarding claim 21, Ingber in view of Fang teaches all the limitations of claim 11 above.
Ingber teaches cell markers include CD24 (see [00244] of Ingber). 

Regarding claim 22, Ingber in view of Fang teaches all the limitations of claim 11 above.


Regarding claim 24, Ingber in view of Fang teaches all the limitations of claim 11 above.
Ingber teaches cell markers include c-Myc (see [00244] of Ingber) and cancer cell or cancer circulating tumor cell surface markers include HER2 (see [00241] of Ingber).

Regarding claim 35, Ingber in view of Fang teaches all the limitations of claim 1 above.
As mentioned above, Ingber in view of Fang teaches the diameter (i.e. opening) of the microwell ranges from 10 to 500 microns (see [0031] of Fang). The claimed limitations of 50 to 300 microns falls within the referenced range. 

Regarding claim 36, Ingber in view of Fang teaches all the limitations of claim 1 above.
As mentioned above, Ingber in view of Fang teaches the depth of the microwells ranges from 5 to 100 microns (see [0031]). The reference range includes a depth of 100 microns which meets the limitation of “wherein the plurality of microwells comprise an depth between 100 microns to 200 microns” as recited in the instant claim. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over International Publication WO 2013/126774 to Ingber et al. (herein Ingber) in view of United States Patent Application Publication US 2009/0298116 to Fang et al. (herein Fang) and in further view of United States Patent US 9,408,565 to Yu et al. (herein Yu) and United states Patent Application Publication US 2015/0268233 to Butler et al. (herein Butler). 
claim 9, Ingber in view of Fang teaches all the limitations of claim 8 above. 
Ingber teaches tumor associated cells have been found in patients with breast, colon, liver, ovary, prostate, and lung cancer (see [00176] of Ingber). Detecting tumor cells associated with cervical, pancreatic, and kidney cancer is well known in the art as evidenced by Yu (see Col. 2, lines 21-28). Detecting a target cancer cell for cancers such as gastric (i.e. stomach), head and neck cancer, and colorectal cancers is well known in the art as evidence by Butler (see [0242]).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over International Publication WO 2013/126774 to Ingber et al. (herein Ingber) in view of United States Patent Application Publication US 2009/0298116 to Fang et al. (herein Fang) and in further view of International Publication WO 2016/057367 to Hodi et al. (herein Hodi). 
Regarding claims 12-13, Ingber and Fang teach all the limitations of claim 11 above. 
Ingber teaches CTCs are cultured at 37°C under 5% CO2 (see [00262] of Ingber). 
Neither Ingber alone or in view of Fang fails to teach wherein said CTCs or tumor associated cell are cultured under hypoxic conditions. 
Hodi teaches culturing tumor cells under hypoxic conditions with 1% O2 (see pg. 117, lines 18-30). 
Ingber, Fang, and Hodi are analogous in the field of biological cell culturing. Therefore, it would have been obvious to one of ordinary skill in the art to culture the CTCs or tumor associated cells of Ingber on the cell culture substrate of Fang under the hypoxic conditions of Hodi for the benefit of enhanced cancer marker expression (see pg. 7, lines 23-28 of Hodi). 

Regarding claim 14, Ingber in view of Fang and in further view of Hodi teaches all the limitations of claim 12 above. 


Regarding claim 15, Ingber in view of Fang teaches all the limitations of claim 11 above. 
Ingber teaches tumor associated cells have been found in patients with breast cancer (see [00176] of Ingber), are isolated from a patient (see [00136] of Ingber), cultured for 14 days (see [00159] of Ingber) at 37°C under 5% CO2 (see [00262] of Ingber), and express cytokeratins (see [00241]).
Neither Ingber alone or in view of Fang fails to teach wherein said CTCs or tumor associated cell are cultured under hypoxic conditions. 
Hodi teaches culturing tumor cells under hypoxic conditions with 1% O2 (see pg. 117, lines 18-30). 
Ingber, Fang, and Hodi are analogous in the field of biological cell culturing. Therefore, it would have been obvious to one of ordinary skill in the art to culture the CTCs or tumor associated cells of Ingber on the cell culture substrate of Fang under the hypoxic conditions of Hodi for the benefit of enhanced cancer marker expression (see pg. 7, lines 23-28 of Hodi). 

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over International Publication WO 2013/126774 to Ingber et al. (herein Ingber) in view of United States Patent Application Publication US 2009/0298116 to Fang et al. (herein Fang) and in further view of “A novel microchannel-based device to capture and analyze circulating tumor cells (CTCs) of breast cancer” by Riahi et al. (herein Riahi).
Regarding claim 23, Ingber in view of Fang teaches all the limitations of claim 11 above. 
Ingber in view of Fang fails to teach wherein said cells express phenotype panCK+/CD45-/Hoechst+ with a higher nuclear/cytoplasmic ratio. 
Riahi teaches counterstaining the nuclei of PanCK and CD45 with Hoechst-33342 wherein PanCK+/CD45- nucleated cells were identified as CTCs (see pgs. 1872-1873 sections Immunofluorescence staining of CTCs and Microscope imaging, enumeration and analysis of CTCs; pgs. 1876-1877 section Capture of CTCs in patient clinical samples; Fig. 6) thus providing evidence that the method step of CTC cells expressing phenotype panCK+/CD45-/Hoechst+ with a higher nuclear/cytoplasmic ratio is well known in the art. 

Claims 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over International Publication WO 2013/126774 to Ingber et al. (herein Ingber) in view of United States Patent Application Publication US 2009/0298116 to Fang et al. (herein Fang) and in further view of Spanish Publication ES243839A1 to Fernandez et al. (herein Fernandez). 
Regarding claims 25-27, Ingber in view of Fang teaches all the limitations of claim 1 above. 
Ingber teaches the microfluidic device can be integrated as part of a system (see [0078]) and wherein the microfluidic device can be used to treat cultured CTCs isolated form the patient’s blood sample with different therapeutic regimens (see [00183] of Ingber), however cells can include any mammalian cell (see [00194] of Ingber). Ingber in view of Fang teaches providing a cell culture substrate as part of a microfluidic device (see [00165] of Ingber and Abstract; Fig. 1; [0028] of Fang). 
Ingber in view of Fang fails to teach wherein the cell culture substrate is part of a first layer of the system, “a second layer in contact with [the first layer] comprising at least two channels aligned on said first layer to form at least two channels comprising a plurality of microwells; and a third layer contacting said second layer and comprising at least two reservoirs and a gradient generator in fluid contact with said at least two channels which when in use delivers one or more agents to be tested to each of said at least two channels to test the effect of said agent[s] on cells contained within said microwells” as recited in the instant claim. 
Fernandez teaches a device for housing and studying cell cultures (see [0003]) and cell behavior on a substrate (see [0005-0007]). The device of Fernandez comprises two fluid inlet channels (i.e. 12, the plurality of outlet channels is in another layer 13, and the cell culture chamber with a plurality of wells is located in a third layer 23 (see [0049-0051]). Fernandez teaches outlet channels are connected to wells (see [0037]) and does not teach wherein a single channel is connected to a single well. Therefore, Fernandez reads on the claim limitation of at least two channels or a plurality of separate channels comprising a plurality of microwells. 
Ingber, Fang, and Fernandez are analogous in the field of biological cell culturing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the layered structure of Fernandez with the microfluidic device of Ingber in view of Fang for the benefit of greater robustness (see [0013]). 

Regarding claim 28, Ingber in view of Fang and in further view of Fernandez teaches all the limitations of claim 25. 
Ingber teaches the target species can be derived from mammalian cells (see [00194]). 

Regarding claim 29, Ingber in view of Fang and in further view of Fernandez teaches all the limitations of claim 28. 
Ingber teaches wherein exemplary mammalian cells includes cancer cells (see [00194]).

claim 30, Ingber in view of Fang and in further view of Fernandez teaches all the limitations of claim 29. 
Ingber teaches a cancer diagnosis can be made based on detecting CTCs isolated from a subject’s blood sample (see [00175]). In other words, the cells would be isolated from a patient suspected of having cancer in order to make the diagnosis. 

Regarding claim 31, Ingber in view of Fang and in further view of Fernandez teaches all the limitations of claim 30. 
Ingber teaches the microfluidic device and more specifically cell cultures of CTCs can be used for the selection and monitoring of therapy by treating with various agents and monitoring the cells growth or lack thereof in response to said treatments to decide on a particular therapeutic regimen (see [000183]). 

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over International Publication WO 2013/126774 to Ingber et al. (herein Ingber) in view of United States Patent Application Publication US 2009/0298116 to Fang et al. (herein Fang) and in further view of Spanish Publication ES243839A1 to Fernandez et al. (herein Fernandez) and International Publication WO 2015/039187 to Rao et al. (herein Rao). 
Regarding claim 33, Ingber in view of Fang and in further view of Fernandez teaches all the limitations of claim 25. 
Antineoplastic drugs (i.e. cancer treating) include bleomycin, vinblastine, cyclophosphamide, doxorubicin, epirubicin, methotrexate, and vincristine as evidenced by Rao (see [0527]) and therefore would be appropriate agents to test their therapeutic efficacy  in the microfluidic device of Ingber in view of Fang and in further view of Fernandez. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/CHRISTINE T MUI/Primary Examiner, Art Unit 1797